Citation Nr: 1009555	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
strain, secondary to a compound fracture at L-1.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic impingement of the right 
shoulder.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right hip strain.

5.  Entitlement to an initial disability rating in excess of 
10 percent for herniated disk at L3-L4.

6.  Entitlement to a compensable disability rating for 
fracture of the right index finger, middle phalanx.  

7.  Entitlement to a compensable disability rating for 
lipoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to 
September 1980 and from December 1980 to September 1984 and 
from January 2003 to September 2003.  He also had duty in the 
Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied service connection for osteoporosis, 
granted service connection for posttraumatic impingement of 
the right shoulder at a 30 percent disability rating, for 
herniated disk at L3-L4 with right lower extremity 
radiculopathy at a 10 percent disability rating and for right 
hip strain at a 10 percent disability rating, denied 
compensable disability ratings for fracture of the right 
index finger, middle phalanx, and for lipoma and found that 
no new and material evidence was presented in order to reopen 
a claim for entitlement to service connection for back strain 
as secondary to old compression fracture at L1.
 
In his May 2006 substantive appeal, the Veteran requested a 
Board videoconference hearing before a Veterans Law Judge; 
however, in a subsequent statement, dated October 29, 2009, 
he indicated that he was unable to travel to a Board hearing.  
His request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).  

The Board notes that the Veteran has filed claims for several 
other issues.  He was issued statements of the case on these 
issues in June 2009, accompanied by a notice that he had 60 
days to respond with a substantive appeal in order to appeal 
these claims to the Board.  In August 2009, the Veteran filed 
a request for additional time to file his appeals, in order 
to obtain additional evidence.  The RO denied the Veteran's 
request in an October 2009 administrative decision, which 
informed him that he had one year from the date of the letter 
to appeal that decision, or until October 2010.  As such, 
these issues are not before the Board for appellate review.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for back strain, secondary to a compound fracture 
at L-1, entitlement to service connection for osteoporosis, 
entitlement to an initial disability rating in excess of 10 
percent for herniated disk at L3-L4, and entitlement to a 
compensable disability rating for lipoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic impingement 
of the right (major) shoulder is not manifested by limitation 
of motion of the arm to 25 degrees from the side.

2.  Prior to August 30, 2007, the Veteran's service-connected 
right hip strain was not manifested by limitation of flexion 
to 30 degrees.

3.  As of August 30, 2007, the Veteran's service-connected 
right hip strain has been manifested by limitation of flexion 
to 20 degrees.

4.  The Veteran's service-connected fracture of the right 
index finger, middle phalanx, is not manifested by 
symptomatology that approximates favorable or unfavorable 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent have not been met for posttraumatic impingement of 
the right (major) shoulder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.71a, Diagnostic Code 5201 (2009).    

2.  Prior to August 30, 2007, the criteria for a disability 
rating in excess of 10 percent were not been met for right 
hip strain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5252 (2009).    

3.  As of August 30, 2007, the criteria for a disability 
rating of 30 percent, but no higher, for right hip strain 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5252 (2009).    

4.  The criteria for a compensable disability rating for 
fracture of the right index finger, middle phalanx, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Codes 5299-5225 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in July 2003 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided with this 
notice in March 2006.

With regard to the Veteran's claims for increased ratings for 
his right shoulder and right hip disabilities, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify for these issues has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in February 
2004 and August 2007.  The Board notes that the Veteran has 
submitted evidence since the statement f the case was issued 
in March 2006.  However, as the Veteran provided a waiver of 
initial AOJ review in December 2008, the Board may proceed 
with this evidence.  See 38 C.F.R. § 20.1304 (2009).  

The Board notes that the record reflects that the Veteran is 
in receipt of disability benefits from the Social Security 
Administration, and that the VA has a duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, the Board notes that the record shows that the 
Veteran's Social Security Administration benefits relate to 
his back condition only.  While the VA must obtain the Social 
Security Administration records, the Federal Circuit recently 
stated that the duty to assist is not boundless in scope and 
found the language of the statute to be explicit, that not 
all Social Security Administration disability records must be 
sought; only those that are relevant to the Veteran's claim.  
It indicated that "relevant records" for the purpose of 38 
U.S.C. § 5103A are those records that relate to the injury 
for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
Veteran's claim.  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010).  Since the claims being decided here are not 
related to the Veteran's back disability, the Board finds 
there is no prejudice in proceeding to adjudicate these 
claims without the Social Security Administration records.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Evaluation of initial disability rating - posttraumatic 
impingement of the right shoulder

The Veteran contends that his right shoulder disability is 
more severe than is reflected by his 30 percent disability 
rating.

The Veteran is service-connected at a 30 percent disability 
rating for posttraumatic impingement of the right shoulder 
under Diagnostic Code 5201, pertaining to limitation of 
motion of the arm.  Under Diagnostic Code 5201, a 30 percent 
disability rating is assigned where there is limitation of 
motion of the dominant (major) arm at midway between the side 
and shoulder level and a 40 percent disability rating is 
assigned where there is limitation of motion of the dominant 
(major) arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  

At a February 2004 VA examination, the Veteran had pain and 
difficulty moving the right (major) shoulder.  Upon 
examination, the Veteran's right shoulder had atrophy, 
limitation of abduction, forward flexion, and internal 
rotation with adduction.  He also had a positive impingement 
sign and mild generalized tenderness over the right AC joint 
and under the acromin.  X-ray of the right shoulder was 
consistent with fracture lateral end of the clavicle, 
somewhat ununited with acromioclavicular (AC) joint arthritic 
changes and also some changes over the greater tuberosity.  
The impression was injury to the right shoulder with fracture 
lateral clavicle, not healed, associated with significant 
arthritis changes in the AC joint and also positive 
impingement sign.  Decreased range of motion indicated that 
the Veteran most likely had posttraumatic impingement of the 
right shoulder with residual pain, decreased range of motion.  
The Veteran's relevant range of motion of his right shoulder 
was flexion to 120 with pain at 10 and abduction to 100 with 
pain at 20.  The examiner noted that the range of motion of 
the right shoulder was limited by pain, weakness, lack of 
endurance, with pain having the major functional impact.  The 
range of motion of the right shoulder was not additionally 
limited by fatigue or incoordination.

An August 2007 VA examination report shows that the Veteran 
has constant pain at the level of 7 out of 10.  He had flare-
ups six times per month when the pain was at a level of 9 out 
of 10 that lasted for hours to days.  Upon examination, the 
Veteran had relevant range of motion of flexion to 90 
degrees, with pain beginning at 85 degrees, and abduction to 
90 degrees, with pain beginning at 85 degrees.  There was no 
additional loss of motion upon repetitive movement.  A 
contemporaneous x-ray report showed evidence of an old 
clavicle trauma with no acute abnormality.   

The Board finds that the Veteran's right shoulder disability 
does not warrant a higher disability rating under Diagnostic 
Code 5201.  As noted, in order to warrant a higher disability 
rating under Diagnostic Code 5201, a 40 percent disability 
rating is warranted where there is limitation of motion of 
the dominant (major) arm to 25 degrees from the side.  There 
is no evidence in the record that the Veteran's range of 
motion of his right shoulder is limited in such a way.  At 
his February 2004 examination, the Veteran had flexion to 120 
degrees with pain at 10 degrees and abduction to 100 degrees 
with pain at 20 degrees.  At his August 2007 examination, his 
flexion was to 90 degrees, with pain beginning at 85 degrees 
and abduction was to 90 degrees, with pain beginning at 85 
degrees.  As such, there is no evidence of limitation of 
motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The Board notes that the Veteran 
expressed that he had pain at 10 degrees of flexion and 
abduction at his February 2004 examination; however, there is 
no evidence that this pain limited his range of motion.  As 
such, a higher rating based upon the Deluca provisions is not 
warranted.  Deluca.

The Board has considered rating the Veteran's service-
connected right shoulder disability under other Diagnostic 
Codes in order to provide him with the most beneficial 
rating; however, there is no evidence that the Veteran has 
ankylosis of the shoulder, impairment of the humerus or 
impairment of the clavicle.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5203 (2009).


Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
30 percent disability rating for his service-connected 
posttraumatic impingement of the right shoulder.  Fenderson.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's posttraumatic impingement of the 
right shoulder is currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his right shoulder 
disability, the "benefit-of-the-doubt" rule is not applicable 
and the Board must deny his claims.  See 38 U.S.C.A. § 
5107(b).

Evaluation of initial disability rating - right hip strain

The Veteran contends that his right hip disability is more 
severe than is reflected by his 10 percent disability rating.

The Veteran is service-connected at a 10 percent disability 
rating for right hip strain under Diagnostic Code 5252, 
pertaining to limitation of flexion of the thigh.  Under 
Diagnostic Code 5252, a 10 percent disability rating is 
warranted for limitation of flexion to 45 degrees, a 20 
percent disability rating is warranted for limitation of 
flexion to 30 degrees and a 30 percent disability rating is 
warranted for limitation of flexion to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  

At his February 2004 VA examination, the Veteran indicated 
that he was having pain in his right hip.  Upon examination, 
the Veteran had no atrophy of the right hip and no skin 
changes.  He had fairly good and comparable range of motion 
of both hips.  The impression was right hip strain.  The 
Veteran had range of motion of flexion to 100 degrees and 
abduction to 30 degrees.  The examiner noted that the range 
of motion of the Veteran's right hip was limited by pain and 
weakness, with pain having the major impact on functional 
impairment.  The right hip was not additionally limited by 
fatigue, lack of endurance or incoordination.

At his August 2007 VA examination, the Veteran indicated he 
was in constant pain at a level of 7 out of 10, and that he 
had flare-ups three times per month when the pain was at a 
level of 10 out of 10, which lasted for days to a week.  His 
range of motion was flexion to 20 degrees and abduction to 40 
degrees, without pain.  The examiner noted that there was no 
additional limitation of motion on repetitive use. 

The Board finds that, prior to August 30, 2007, the Veteran's 
service-connected right hip strain does not meet the criteria 
for a disability rating in excess of 10 percent under 
Diagnostic Code 5252.  As noted above, a 20 percent 
disability rating is warranted for a limitation of flexion to 
30 degrees.  However, there is no evidence that the Veteran's 
right hip disability had such a limitation of flexion prior 
to August 30, 2007.  At his February 2004 examination, the 
Veteran had range of motion of flexion to 100 degrees.  As 
such, a higher disability rating prior to August 30, 2007 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

As of August 30, 2007, however, the Board finds that the 
Veteran's service-connected right hip disability meets the 
criteria for a 30 percent disability rating under Diagnostic 
Code 5252.  As noted above, in order to warrant a 30 percent 
disability rating, the Veteran's flexion of the right hip 
would need to be limited to 20 degrees.  As of his VA 
examination performed on August 30, 2007, the Veteran right 
hip flexion was limited to 20 percent, meeting the criteria 
for a 30 percent disability rating under Diagnostic Code 
5252.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Board has considered rating the Veteran's service-
connected right hip disability under other Diagnostic Codes 
in order to provide him with the most beneficial rating; 
however, there is no evidence that the Veteran has ankylosis 
of his right hip, has impairment of the thigh, flail joint or 
impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5251, 5253, 5254, 5255 (2009).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's right hip strain is currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell, 
Shipwash.

Increased Disability Rating - fracture of the right index 
finger, middle phalanx

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran has indicated that he continues to have stiffness 
and pain in his right index finger, and claims that he now 
has arthritis.  He has contended that he should have a higher 
disability rating. 

The Veteran's service-connected fracture of the right index 
finger, middle phalanx is rated under Diagnostic Codes 5299-
5225.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2009).  Diagnostic Code 5225 
pertains to ankylosis of the index finger, and provides that 
a 10 percent disability rating is warranted when there is 
favorable or unfavorable ankylosis of the major or minor 
index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2009).

A February 2004 VA examination report shows that the Veteran 
complained of pain and stiffness in the right index finger.  
Examination of the right index finger showed no deformity and 
no significant abnormalities.  The only movement limited was 
proximal interphalangeal (PIP) flexion, which was mild.  All 
tendons and nerves were functioning and overall function of 
the hand was satisfactory.  Upon examination, the Veteran's 
right index finger had flexion of the distal interphalangeal 
(DIP) to 90 degrees, flexion of the PIP to 90 degrees and 
flexion of the metacarpal phalangeal (MP) to 90 degrees.  The 
examiner noted that the Veteran had normal range of motion 
with the exception of the right index finger PIP.  It was 
noted that the Veteran could tie shoe laces, fasten buttons 
and pick up a piece of paper and tear it without difficulty.  
The tips of the fingers could approximate the transverse 
creased of the palms.

An August 2007 VA examination report shows that the Veteran 
had no ankylosis.  Upon examination, the Veteran had no 
angulation, ankylosis, or amputation of one or more digits of 
his right hand, and there was no gap between any finger and 
the proximal transverse crease of the hand on maximal flexion 
of the finger. 

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected fracture of the right index 
finger, middle phalanx does not warrant a compensable 
disability rating under Diagnostic Codes 5299-5225.  As noted 
above, the Veteran's service-connected right finger 
disability would need to show ankylosis in order to warrant a 
10 percent disability rating.  However, in this case, there 
is no evidence that the Veteran has ankylosis of the right 
index finger, or that his symptomatology approximates 
ankylosis of the right index finger.  At his February 2004 VA 
examination, the Veteran could tie shoe laces, fasten buttons 
and pick up a piece of paper and tear it without difficulty 
and the tips of the fingers could approximate the transverse 
creased of the palms, and at his August 2007 VA examination, 
it was noted that there was no ankylosis.  As such, a 
compensable disability rating under Diagnostic Codes 5299-
5225 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5225.

The Board has considered rating the Veteran's service-
connected right finger disability under other Diagnostic 
Codes in order to provide him with the most beneficial 
rating; however, the Veteran does not have limitation of 
motion of the right index finger which results in a gap 
between the fingertip and the proximal transverse crease of 
the palm and there is no evidence that extension is limited.  
In fact, at his February 2004 VA examination, he had full 
extension.  As such, a compensable disability rating for the 
Veteran's service-connected right index finger disability is 
not warranted.  38 C.F.R. § 5225 (2009).  

The Board notes that the Veteran has indicated that he now 
has arthritis in his right index finger.  However, there is 
no evidence that his arthritis is associated with his 
service-connected right index finger.  At the time of the 
above-described examinations, a diagnosis of arthritis was 
not indicated as d

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable percent disability rating for his service-
connected fracture of the right index finger, middle phalanx.  
Hart.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's fracture of the right index 
finger, middle phalanx is currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell, Shipwash.

As the preponderance of the evidence is against the Veteran's 
claim for a compensable disability rating for his fracture of 
the right index finger, middle phalanx, the "benefit-of-the-
doubt" rule is not applicable and the Board must deny his 
claims.  See 38 U.S.C.A. § 5107(b).
 

ORDER

An initial disability rating in excess of 30 percent for 
posttraumatic impingement of the right shoulder is denied.

Prior to August 30, 2007, an initial disability rating in 
excess of 10 percent for right hip strain is denied.

As of August 30, 2007, a disability rating of 30 percent for 
right hip strain is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A compensable disability rating for fracture of the right 
index finger, middle phalanx is denied.  


REMAND

With regard to the Veteran's claim to reopen entitlement to 
service connection for back strain, secondary to a compound 
fracture at L-1, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  On remand, the Veteran should be provided with this 
notice.

The Veteran has filed a claim for service connection for 
osteoporosis.  An August 2003 statement from a private 
physician reflects that the Veteran was diagnosed with 
osteoporosis in October 2002.  The records reflecting the 
diagnosis of osteoporosis are not in the claims file.  On 
remand, the RO should request that the Veteran identify the 
physician who initially diagnosed him with osteoporosis and 
obtain a release for these records, if necessary.  In 
addition, it appears from the record that the Veteran was 
serving in the Air Force Reserves in October, November and 
December 2002; however, it is unclear from the record whether 
this service was active duty training (ACDUTRA) or inactive 
duty training (INACDUTRA).  This is relevant since service 
connection may be granted for a disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, for residuals of injury incurred or aggravated 
during INACDUTRA, or for residuals of an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. § 3.6.  On remand, the RO should 
determine whether the Veteran was serving on ACDUTRA or 
INACDUTRA in late 2002.

The record reflects that the Veteran is in receipt of Social 
Security Administration disability benefits for disorders of 
the back (discogenic and degenerative).  The Board notes 
that, these records must be obtained as they pertain to the 
Veteran's service-connected back disability.  Murincsak, 
Golz.  On remand, the RO should obtain the favorable Social 
Security Administration decision and all associated records. 

The duty to assist includes obtaining an examination when 
necessary to make an adequate determination.  Duenas v. 
Principi, 18 Vet. App. 512 (2005).  The record contains two 
medical opinions which indicate that the Veteran's 
osteoporosis began while he was on active duty; however, 
these opinions appear to be, at least in part, dependent upon 
a March 1985 letter which informed the Veteran that he was 
service-connected for two conditions which were non-
compensable.  The letter listed these conditions as 
"condition of the skeletal system" and "benign growth of 
the skin."  In an April 1985 rating decision, the Veteran 
was granted service connection for a fracture to the right 
index finger, middle phalanx, and lipoma.  The Board finds 
that the conditions in the March 1985 letter refer to the two 
disabilities for which the Veteran was granted service 
connection in the April 1985 rating decision.  In other 
words, the service-connected, noncompensable "condition of 
the skeletal system" referred to the right finger 
disability, and the "benign growth of the skin" referred to 
the lipoma.  Nevertheless, the Board finds that the Veteran 
should be afforded a VA examination to determine whether the 
Veteran's osteoporosis began to manifest in service.  The 
examiner should not base any opinion on the reference to the 
skeletal condition in the March 1985 letter.  

In addition, the record reflects that the Veteran has back 
pain and vertebral fractures due to osteoporosis, for which 
he is currently not service-connected and that the Veteran 
has indicated that this back condition has worsened.  The 
Veteran should be afforded a VA examination to determine the 
nature and severity of his service-connected back condition.  
The Board observes that the criteria relating to spinal 
disorders were amended over the appeals period and the most 
favorable one must be applied.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 2004) (codified 
at 38 C.F.R. § 4.71a (2009)); see also VAOPGCPREC 3-2000.  

Finally, the Veteran is service-connected for lipoma.  His 
most recent examination was provided in February 2004.  The 
record reflects the Veteran is now diagnosed with malignant 
melanoma, basal cell carcinoma and numerous nonmelanoma skin 
cancers.  The Veteran has also indicated that his skin 
condition has worsened.  As such, the Veteran should be 
afforded a VA dermatological examination to determine the 
current nature and severity of his service-connected lipoma.  
The Board notes that the regulations pertaining to rating 
skin disabilities were revised, effective October 23, 2008.  
73 Fed. Reg. 54708 (Sept. 23. 2008).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's request 
to reopen a previously denied claim for 
entitlement to service connection for 
osteoporosis, the AOJ must send the 
Veteran a corrective notice that informs 
him of the bases upon which his prior 
claim was denied and the evidence 
necessary to reopen the claim under the 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The claims file must 
include documentation that the AOJ has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his back and skin 
disorders and his osteoporosis.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, the AOJ should attempt to 
obtain the medical record from October 
2002, when the Veteran was initially 
diagnosed with osteoporosis.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the SSA.  The SSA should be informed 
that records previously sent to an 
employee of the VA were not added the 
Veteran's claims folder.  If records are 
unavailable, SSA should so indicate.

4.  The AOJ should request that the 
National Personnel Records Center (NPRC) 
verify the Veteran's periods of ACDUTRA 
and periods of INACDUTRA service in the 
Air Force Reserves.  These should be set 
forth and the report added to the claims 
folder.

5.  The AOJ should make arrangements for 
the Veteran to be afforded orthopedic and 
skin examinations, by appropriate 
specialists, to determine the current 
nature and severity of the Veteran's 
service-connected back and skin 
disorders.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
osteoporosis manifested while the Veteran 
was on active duty or active duty for 
training, or if his osteoporosis is 
etiologically related to the Veteran's 
active duty in any way.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

Next, the orthopedic examiner is to 
assess the nature and severity of the 
Veteran's service-connected herniated 
disk at L3-L4 in accordance with the 
latest AMIE worksheet for rating 
disorders of the spine.  All indicated 
tests and studies, to include range of 
motion and X-rays, should be undertaken.  
The examiner should provide an opinion as 
to combined duration of incapacitating 
episodes (defined as a period of acute 
signs and symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the Veteran's limitation of motion due 
to his back pain.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should discuss the 
symptomatology that is due to his 
service-connected herniated disk at L3-L4 
and that which is due to other disorders 
such as osteoporosis.  In addition, the 
examiner should determine whether the 
Veteran has any neurological disorders 
associated with his service-connected low 
back disorder and, if so, the current 
nature and severity of such disorder.

6.  The dermatological examiner is to 
assess the nature and severity of the 
Veteran's lipoma in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.  The examiner 
should determine which symptoms are due 
to the Veteran's service-connected lipoma 
and those that are due to other, non-
service-connected skin conditions, 
including malignant melanoma, basal cell 
carcinoma and numerous nonmelanoma skin 
cancers.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

7.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  With regard to his increased 
rating claim for the service-connected 
herniated disk at L3-L4, the AOJ should 
consider the holding in DeLuca, 38 C.F.R. 
§§ 4.40, 4.45 (2009) and all applicable 
Diagnostic Codes.  The former and current 
rating criteria relating to spinal 
disorders should be considered.  In terms 
of his increased rating claim for his 
service-connected skin disability, the 
AOJ should consider all applicable 
Diagnostic Codes, to include regulation 
change, effective October 23, 2008.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2009).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


